                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 18-12317-RGS

            CAROLYN GELINEAU and JAMES W. GELINEAU

                                      v.

 THE BANK OF NEW YORK MELLON AS TRUSTEE FOR THE BENEFIT
    OF THE CERTIFICATEHOLDERS OF THE CWABS 2004-5 and
                GREEN TREE SERVICING, LLC

                   MEMORANDUM AND ORDER ON
                  DEFENDANT’S MOTION TO DISMISS

                              January 16, 2019

STEARNS, D.J.

     Carolyn and James Gelineau brought this lawsuit in Norfolk Superior

Court against the Bank of New York Mellon (BNY Mellon)1 and Green Tree

Servicing, LLC, seeking to enjoin a foreclosure sale of their property. They

allege that defendants violated Mass. Gen. Laws ch. 244, § 35A (Count I) and

Chapter 93A (Count II) by failing to provide notice of the right to cure their

mortgage loan default before acceleration and foreclosure. BNY Mellon




     1BNY Mellon is a Trustee, acting on behalf of Registered Holders of
CWABS, Inc., Asset-Backed Certificates, Series 2004-5, not “2004-05” as
mislabeled in the Complaint.
removed the case to the federal district court on diversity grounds2 and now

moves to dismiss both counts for failure to state a claim.3 For the reasons to

be explained, BNY Mellon’s motion to dismiss will be allowed.

                              BACKGROUND

      The facts, viewed in the light most favorable to the Gelineaus as the

nonmoving party, are as follows. On November 26, 2003, the Gelineaus

borrowed $256,800 from Intervale Mortgage Corporation to purchase their

residential property at 15 Cottage Street in Plainville, Massachusetts.

Compl., Ex. B. BNY Mellon subsequently became the holder of the note and

mortgage, and Green Tree became the thirty-party loan servicer.

      In April of 2015, the Gelineaus received a letter from Green Tree’s

counsel notifying them that their mortgage was being accelerated. Compl.,

Ex. A. They allegedly did not receive any correspondence “prior to” that




      The Gelineaus are Massachusetts residents. BNY Mellon is a citizen
      2

of New York. Green Tree, which now operates as Ditech Financial, LLC, is
an LLC with a principal place of business in New Hampshire. None of its
members are citizens of Massachusetts. Not. of Rem. (Dkt # 1) ¶ 4.

      3 Although the Gelineaus have not opposed BNY Mellon’s motion, the
court proceeds to analyze the merits of the Complaint. See Pomerleau v. W.
Springfield Pub. Sch., 362 F.3d 143, 145 (1st Cir. 2004) (“When deciding a
12(b)(6) motion, ‘the mere fact that a motion to dismiss is unopposed does
not relieve the district court of the obligation to examine the complaint itself
to see whether it is formally sufficient to state a claim.’”), quoting Vega-
Encarnacion v. Babilonia, 344 F.3d 37, 41 (1st Cir. 2003).
                                         2
letter affording them the statutorily required 150-day right to cure the

default. Compl. ¶ 5. At the end of September of 2018, Carolyn, but not

James, received a separate letter from Green Tree’s counsel, stating that their

property would be foreclosed on October 30, 2018. On October 29, 2018, the

Gelineaus initiated this lawsuit in Norfolk Superior Court to enjoin the

foreclosure sale scheduled for the following day.

                                DISCUSSION

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). Two basic principles guide the

court’s analysis. “First, the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions.”

Iqbal, 556 U.S. at 678. “Second, only a complaint that states a plausible claim

for relief survives a motion to dismiss.” Id. at 679. A claim is facially

plausible if its factual content “allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678.

      Here, in Count I, the Gelineaus allege that defendants “failed to fulfill

conditions precedent to a valid foreclosure by accelerating the note without

having first sent a written, 150-day right to cure in accordance with” Mass.


                                        3
Gen. Laws ch. 244, § 35A.       Compl. ¶ 6; see U.S. Bank Nat. Ass’n v.

Schumacher, 467 Mass. 421, 432 (2014) (“[W]here a homeowner who is

facing foreclosure claims that the mortgage holder has failed to provide

timely and adequate written notice of the right to cure the default in payment

of the mortgage, in violation of § 35A, the homeowner may file an equitable

action in Superior Court seeking to enjoin the foreclosure.”). BNY Mellon

responds by arguing that this claim is not facially plausible and purely

speculative. BNY Mellon contends that, even assuming that no Section 35A

notice was sent or received “prior to” April of 2015, Compl. ¶ 5, the Complaint

does not allege that “no Section 35A notice was sent at any time after” April

of 2015.   Mem. (Dkt # 9) at 7 (emphasis in original).         And since the

foreclosure sale was not scheduled until October 30, 2018, defendants had

“ample time after April 2015 within which to provide (another) notice in

compliance with Section 35A, wait until the cure period expired, and then

commence foreclosure.” Id. at 8 (emphasis in original).

      I agree with BNY Mellon that the Gelineaus have not sufficiently pled

a Section 35A violation. See S.E.C. v. Tambone, 597 F.3d 436, 442 (1st Cir.

2010) (“If the factual allegations in the complaint are too meager, vague, or

conclusory to remove the possibility of relief from the realm of mere

conjecture, the complaint is open to dismissal.”). And even assuming the


                                      4
Gelineaus have pled a plausible claim, Count I fails for the additional reason

that judicially noticeable public records reveal that proper notice was

provided to them.4 In a Servicemembers Civil Relief Act (SCRA) action

brought in the Massachusetts Land Court, Green Tree attested, in an

affidavit, that notices had been given to both Carolyn and James in

compliance with Section 35A. Mem. (Dkt # 9), Ex. B. The notices attached

to the affidavit were sent on October 6, 2014, over 150 days before the April

2015 letter that forms the basis for Gelineaus’ claims. Id. The court,

therefore, must dismiss Count I.5

      In Count II, the Gelineaus allege that defendants’ failure to adhere to

Section 35A and 209 C.M.R. 18.21A(c) constitutes a violation of Mass. Gen.

Laws ch. 93A. Compl. ¶ 8. Having already dismissed Count I, Count II must

also be dismissed because it is wholly derivative. See Pembroke Country

Club, Inc. v. Regency Sav. Bank, F.S.B., 62 Mass. App. Ct. 34, 40 (2004)

(dismissing Chapter 93A claim as “wholly derivative of the [insufficient]


      4 The court may consider public records. See Lydon v. Local 103, Int’l
Bhd. of Elec. Workers, 770 F.3d 48, 53 (1st Cir. 2014) (“On a motion to
dismiss, . . . a judge can mull over ‘documents incorporated by reference in
[the complaint], matters of public record, and other matters susceptible to
judicial notice.’”) (citation omitted and second alteration in original).

      5 Having so concluded, the court need not reach BNY Mellon’s
additional arguments that (1) Count I is time-barred and (2) that its efforts,
even as alleged, satisfy the purpose of Section 35A.
                                       5
tortious interference claim); Murphy v. Nat’l Grange Mut. Ins. Co., 2014 WL

5307671, at *6 (D. Mass. 2014) (“Summary judgment as to the underlying

contract claim forecloses a derivative chapter 93A claim.”). The Gelineaus’

Chapter 93A claim also fails because they did not plead compliance with the

statutorily mandated 30-day written demand letter, which is a prerequisite

to suit. See Kanamaru v. Holyoke Mut. Ins. Co., 72 Mass. App. Ct. 396, 407-

408 (2008) (“Not only must such a letter be sent, but a plaintiff must also

plead that he has complied with this requirement as a prerequisite to suit.”);

Spring v. Geriatric Auth. of Holyoke, 394 Mass. 274, 287 (1985) (“We have

often held that ‘[a] demand letter listing the specific deceptive practices

claimed is a prerequisite to suit and as a special element must be alleged and

proved.’”) (emphasis in original), quoting Entrialgo v. Twin City Dodge, 368

Mass. 812, 812 (1975).

                                  ORDER

     For the foregoing reasons, BNY Mellon’s motion to dismiss is

ALLOWED. The Clerk will enter judgment for defendants and close the case.

                                    SO ORDERED.

                                    /s/ Richard G. Stearns _____
                                    UNITED STATES DISTRICT JUDGE




                                      6
